Citation Nr: 1823340	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  11-15 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1971, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claims.

In June 2014, the Veteran presented sworn testimony during a personal hearing in Cleveland, Ohio, chaired by a Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.  In January 2018, the Veteran was notified that the Veterans Law Judge who presided over his hearing was no longer with the Board and, if he desired, he could request a new hearing.  The Veteran did not respond to this letter and therefore the Board will proceed as though he declined a new hearing.  

In October 2014, the Board remanded this appeal for additional development and consideration.  At that time, the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and tinnitus were also in appellate status and have since been granted.  

All requested actions pertaining to the remaining claims on appeal have been completed and are once again before the Board. 


FINDINGS OF FACT

1.  In a statement signed by the Veteran on November 9, 2017 and received by VA on that same date, prior to the promulgating of a decision in the appeal, the Veteran withdrew his appeal as to the claim of entitlement to service connection for bilateral hearing loss.

2.  In a statement signed by the Veteran on November 9, 2017 and received by VA on that same date, prior to the promulgating of a decision in the appeal, the Veteran withdrew his appeal as to the claim of entitlement to service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for bilateral hearing loss are met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a low back disorder are met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2017).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (c) (2017).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and meet certain requirements set forth by regulation.  They must include the name of the appellant, the applicable file number, and a statement that the appeal is being withdrawn.  38 C.F.R. § 20.204 (b) (1) (2017). 

In a statement signed by the Veteran on November 9, 2017, and received by VA on the same day, the Veteran indicated he wished to withdraw his appeal as to the issues of entitlement to service connection for bilateral hearing loss and a low back disorder due to the favorable decision for issues that were granted following the Board's October 2014 remand.  The Board finds that this statement satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  

As the Veteran has withdrawn his appeal with respect to the claims of entitlement to service connection for bilateral hearing loss and a low back disorder, there remains no allegation of error of fact or law for appellate consideration, thus, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is dismissed.

The claim of entitlement to service connection for a low back disorder is dismissed.





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


